United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 06-10183
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WILLIE CHARLES RUDD,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CR-133
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Willie Charles Rudd pleaded guilty to one count of being a

felon in possession of a firearm.    He now challenges the appeal

waiver in his guilty plea agreement and argues that he received

ineffective assistance of counsel.   The Government has filed a

motion to dismiss the appeal or for summary affirmance, or, in

the alternative, for an extension of time.

     Because Rudd’s ineffective assistance claim falls within an

exception to his appeal waiver, it is unnecessary for this court

to address the validity of the waiver and we decline to do so.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10183
                                  -2-

     We have held “that a claim of ineffective assistance of

counsel generally cannot be addressed on direct appeal unless the

claim has been presented to the district court; otherwise there

is no opportunity for the development of an adequate record on

the merits of that serious allegation.”     United States v.

Navejar, 963 F.2d 732, 735 (5th Cir. 1992) (citing United States

v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987)).    Rudd did not

raise the claim below and record has not been developed on the

issue.   Therefore, we do not consider this assignment of error.

     Rudd asserts in a footnote that “the three convictions upon

which he was sentenced as an Armed Career Criminal were

insufficient for such treatment.”    A “single conclusory sentence

in a footnote is insufficient to raise [that] argument for

review.”   United States v. Charles, No. 06-30324, ___ F.3d ___,

___ (5th Cir. Nov. 3, 2006) (citing Beazley v. Johnson, 242 F.3d

248, 270 (5th Cir. 2001)).    Rudd has waived the argument.

     The judgment of the district court is summarily affirmed.

We do so without prejudice to Rudd’s right to raise the issue of

ineffective assistance of counsel in a proper proceeding under 28

U.S.C. § 2255.   See United States v. Rodriguez, 582 F.2d 1015,

1016 (5th Cir. 1978).

     AFFIRMED; MOTION GRANTED.